Citation Nr: 0917690	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-24 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for a service-
connected herniated nucleus pulposus, L5-S1, post-operative, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected left spermatocele with groin pain, currently rated 
as noncompensable.

3.  Entitlement to service connection for a right ankle 
disorder claimed as a fracture and arthritis.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from April 1991 to November 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
transferred to the Louisville, Kentucky VA Regional Office.  

The issue of entitlement to an increased evaluation for a 
service-connected herniated nucleus pulposus, L5-S1, post-
operative, currently evaluated as 40 percent disabling is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Veteran has raised the issue of entitlement to a total 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.  This issue does not appear 
to have been adjudicated by the RO; therefore, it is referred 
to the RO for appropriate development.

FINDINGS OF FACT

1.  Both testes are intact with residual tenderness.

2.  A right ankle disorder is not etiologically related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected left spermatocele with groin pain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.159, 4.3, 4.7, 4.115b, Diagnostic Code 7524 
(2008).

2.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5017 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the Veteran's claims, a letter dated December 
2003 was furnished the Veteran in accordance with the notice 
provisions of the VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the VCAA notice 
must be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied 
by post-decisional communications.  The notice in this case 
predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The timing requirement 
enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
applies equally to all five elements of a service connection 
claim.  Id.

In the VCAA letter of December 2003 the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  He was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf; it also in essence told him 
to provide relevant information which would include that in 
his possession.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

However, the Board also acknowledges a recent decision from 
the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

Such specific notice was not provided to the Veteran with 
regard to his claims for an increased rating.  In this case, 
the Veteran was provided pertinent information essentially in 
accordance with Vazquez-Flores in a letter dated in October 
2006.  The Veteran was informed of the necessity of providing 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disabilities and the effect that worsening 
has on the claimant's employment and daily life.  

To the extent that there is any VCAA notice deficiency, the 
Board finds that the Veteran demonstrated that there was 
actual knowledge of what was needed to establish the claims.  
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005).  The mere act of submitting 
evidence does not demonstrate actual knowledge.  See Vazquez-
Flores.  The arguments presented by the claimant and his 
representative were tailored to the pertinent symptoms 
related to the relevant diagnostic criteria.  They submitted 
supporting evidence and addressed how evidence in this case 
supported the award of a higher rating.  See Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 
556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

Accordingly, the Board finds that the essential fairness was 
maintained in this case because the Veteran has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim and because VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence.  The 
criteria were discussed in the statement of the case and 
supplemental statement of the case and the claimant was told 
why a higher rating was not warranted under that criteria.  
Therefore, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claims, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service medical records, and private and VA 
treatment records have been obtained to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was 
provided VA examinations in December 2003 and May 2007.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Law and Analysis-Increased Rating

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).


Testicular Disorder

The Veteran is currently assigned a noncompensable rating by 
analogy to the provisions of Diagnostic Code 7524.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7524 (removal of testis) (2008).  
In that regard, under Diagnostic Code 7524, the removal of 
one testis warrants a noncompensable rating, while the 
removal of both testes warrants a 30 percent rating.  38 
C.F.R. § 4.115b, Diagnostic Code 7524 (removal of testis) 
(2008).  In cases of the removal of one testis as the result 
of a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, an evaluation of 30 percent will be assigned for the 
service- connected testicular loss. Testis, undescended, or 
congenitally undeveloped is not a ratable disability.  38 
C.F.R. § 4.115b, Diagnostic Code 7524, Note (2008).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, Diagnostic 
Code 7524.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Diagnostic Code 7524 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (a testicular disorder).  The 
Board can identify no probative evidence that suggests that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code should 
be used.  Accordingly, the Board concludes that the Veteran 
is appropriately rated under Diagnostic Code 7524.  

The medical evidence here does not support an increased 
schedular rating for residuals of the Veteran's left 
spermatocele with groin pain.  In the December 2003 VA 
examination, the Veteran reported that the testes were 
smooth, free of nodules and sensitive though not tender to 
gentle compression.  The right epididymis was non-tender 
while the left epididymis was slightly tender with no 
swelling noted.  

In the VA examination report, dated in May 2007, the Veteran 
reported pain and tenderness in the groin area.  The VA 
examiner noted that the left testicle was normal on 
examination but that there was tenderness in the right 
testicle.  The examiner also noted erectile dysfunction and 
absence of ejaculation that were unrelated to the Veteran's 
groin disorder.  

The evidence is simply negative for any findings that the 
Veteran's left testicle is absent or nonfunctioning as 
required by the ratings schedule.  The Board emphasizes that 
the 2007 VA examiner stated that the Veteran's reported 
erectile and ejaculatory dysfunction were most likely 
unrelated to the Veteran's current testicular problem.  
Therefore, the schedular criteria for the Veteran's service-
connected disability have not been met.

The Board has also considered the assignment of an 
extraschedular evaluation for the Veteran's service-connected 
disability, but does not find that the competent medical 
evidence warrants such an evaluation here.  There is no 
evidence of record that the Veteran's service-connected 
disability causes marked interference with employment, or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the Veteran has not raised 
such an issue.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008) for assignment of an 
extraschedular evaluation.  

Laws and Regulations-Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993). This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Right Ankle Disorder

The Veteran contends that he broke his right ankle in service 
in 1991 and was treated at the military clinic.  He stated 
that he wore a cast from the knee down to the toes and 
personally documented the injury in his service records when 
processing out  of the Army in 1995.  See December 2003 
letter.  However, the Veteran's service records are devoid of 
any evidence of an ankle injury or any complaints of or 
treatment for a right ankle disorder or problem.  More 
importantly, there is no evidence of a current right ankle 
disorder which would entitle the Veteran to disability 
benefits.  

In this case, the Veteran has not submitted any competent 
evidence of a current diagnosis of a right ankle disorder.  
The Board notes that the existence of a current disorder is 
the cornerstone of a claim for VA compensation based on 
disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disorder for VA compensation purposes 
cannot be considered arbitrary and therefore the decision 
based on that interpretation must be affirmed); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The record contains 
no competent medical evidence of a diagnosis regarding the 
right ankle.  Degmetich, 104 F.3d at 1333.  There is no 
inservice diagnosis or treatment of a right ankle injury or 
problem.  Pond, 12 Vet. App. at 346 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  Furthermore, the Board notes the 2007 VA 
examiner reported no evidence of arthritis or ankylosis in 
the right ankle.  X-ray images were unremarkable and the 
examiner noted tenderness in the right ankle with no known 
etiology.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001) (holding that a symptom, such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  The examiner 
stated that he could not link the Veteran's ankle pain to 
service without speculation.  Therefore, there is no evidence 
of a current diagnosis of right ankle disorder and, 
accordingly, service connection must be denied.



ORDER

An increased (compensable) evaluation for service-connected 
left spermatocele with groin pain is denied.

Service connection for a right ankle disability is denied.


REMAND

On September 9, 2003, the Veteran filed what the Board has 
construed as a claim for an increased evaluation for his 
service-connected low back disability.  He contends that his 
low back disability is worse than the 40 percent assigned 
rating.  At the time of VA outpatient treatment in February 
2003, the Veteran reported that he had severe pain with new 
onset of numbness in the right lower extremity; he reported 
that he had been off of work for three weeks.  At the time of 
a December 2003 VA examination, the Veteran reported that he 
was having problems at work because of back pain due to his 
inability to lift and his frequent absences from work due to 
back pain.  He stated that he averaged four days per month of 
lost work due to back pain, and stated that he used all of 
his sick leave (13 days) and about two weeks of annual leave 
each year because of back pain.  In February 2004, when seen 
for back pain, the Veteran reported that he had been off of 
work for two weeks.  In a July 2004 private record, the 
Veteran was given light duty for one week due to back pain.  
In the Veteran's July 2006 VA Form 9, he reported that he had 
missed 46 days in the prior 12 month period with each episode 
lasting two to seven days. In December 2007, he reported 
being incapacitated for 23 days.  In May 2008, he reported 
that he had not been able to work since February 2008 due to 
his back disability.  

The record on appeal contains numerous private and VA medical 
records documenting the Veteran's regular treatment for 
ongoing recurrent back pain.  The record on appeal also 
contains some records from the Veteran last employer, the 
United States Postal Service, which appears to confirm only 
some of the periods in which the Veteran was unable to work 
because of his service-connected low back disability.  In 
this regard, the record on appeal contains a U.S. Postal 
Service Return to Work Medical Documentation Report signed by 
a physician which indicates that the Veteran was 
incapacitated due to lumbar strain from December 18, 2002, to 
January 2, 2003, and which indicates that the Veteran could 
return to work with some restrictions.  The record on appeal 
also contains a December 2004 note from the Veteran's 
physician in which she asks that the Veteran be given a 
limitation of 20 pounds or less indefinitely or until further 
notice.  The record includes a November 2004 Letter of 
Warning issued to the Veteran by his employer in which he was 
charged with failing to meet the requirements of his position 
because of his continuing pattern of unscheduled absences and 
overall unsatisfactory attendance.  Specifically, it noted 
that between May 2004 and October 2004, the Veteran had taken 
four days of unscheduled sick leave.  The record includes 
another Return to Duty Medical Certification Form with 
attachment that indicates that the Veteran had been under a 
doctor's care on August 17, 2006 for low back pain and lumbar 
degenerative disc disease; he could return to work that day 
with restrictions until reevaluation on August 31, 2006.  On 
VA examination in May 2007, the Veteran reported that he had 
severe exacerbations of spinal symptomatology weekly that 
lasted one to two days and stated that he was bedridden 
during these exacerbations.  He also reported that he had 
lost eight weeks from work over the last 12 month period 
because of low back pain with incapacitating episodes.  In a 
statement received in October 2007, the Veteran reported that 
he had missed 68 days from work because of his back and 
stated that he had had several episodes that had left him 
bedridden for up to eight days, needing 24 hour assistance.  
In a statement received in May 2008, the Veteran reported 
that he was unable to work and had been off of work since 
February 6, 2008.  The Veteran submitted a statement from his 
private physician dated in August 2006 indicating that the 
Veteran was totally and permanently disabled.  In February 
2009, the Veteran submitted a decision from the Social 
Security Administration (SSA) indicating that the Veteran had 
been found disabled due to his lumbar spine disability from 
February 6, 2008.  

The Veteran's service-connected low back disability is 
currently assigned a 40 percent disability evaluation under 
the provisions of Diagnostic Codes 5010-5293.  
Parenthetically, the Board notes that the Veteran is also 
currently separately service connected for bowel incontinence 
and a neurogenic bladder associated with his low back 
disability.  See November 2007 rating decision.  

Prior to the filing of the current claim and effective 
September 23, 2002, VA amended the criteria for rating 
intervertebral disc syndrome (IVS) only, but continued to 
evaluate that disease under Diagnostic Code 5293.  See 67 
Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 
2003, VA updated the entire section of the rating schedule 
that addresses disabilities of the spine.  This update 
included a renumbering of the diagnostic codes pertinent to 
back ratings.  According to that renumbering, Diagnostic Code 
5237 now governs ratings of lumbosacral strain, Diagnostic 
Code 5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2008)).  Although Diagnostic Code 5293 was 
renumbered Diagnostic Code 5243, effective September 26, 
2003, the applicable rating criteria for IVS essentially 
remained the same.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).

The Board notes that Diagnostic Code 5293 (or 5243) as it 
applies to this case contemplates a 40 percent evaluation 
where IVS results in incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  The next higher rating of 60 percent is 
assigned with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  Thus, the Veteran must meet 
this criteria in order to warrant a higher a rating under 
Diagnostic Code 5293.  Parenthetically, the Board notes that 
under the former (prior to September 26, 2003) provisions of 
the Rating Schedule pertaining to the orthopedic aspect of 
the Veteran's low back disability, the evidence would have to 
show residuals of a fracture of the vertebra (Diagnostic Code 
5285) or ankylosis of the lumbar spine (Diagnostic Codes 5289 
and 5286) or under the revised code (from September 26, 
2003), unfavorable ankylosis of the entire thoracolumbar 
spine (General Rating Formula for Diseases and Injuries of 
the Spine).  This symptomatology is simply not shown.  

In this regard, the Board notes that the record shows that 
the Veteran has had multiple periods of time where he 
experienced exacerbations of his back pain necessitating that 
he take off of work.  As outlined above, he had made several 
assertions indicating that he does meet the higher criteria 
in that he had had incapacitating episodes during which time 
he was off of work because of his back for periods in excess 
of 6 weeks for 12 month periods.  The Board notes further 
that the currently assigned rating does contemplate 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during a 12 months period.  As 
noted, the longer amount of time is not documented in the 
record.  Thus, the Board finds that a remand is in order to 
permit the Veteran to submit documentation from his former 
employer showing that he had been absent from work during 
this appeal period beginning in 2002 to the present for at 
least 6 weeks during a 12 month period due to his service-
connected low back disability.  In addition, the Veteran 
should submit information from his former employer regarding 
the circumstances of his termination of employment in 
February 2008.  Further, while the Veteran has submitted a 
favorable decision from the Social Security Administration, 
it is not clear whether all of the medical records used as 
the basis for that decision have been obtained.  On remand, 
those records should be obtained and added to the record.  

Finally, if the attendance records from the appellant's 
employer and the medical evidence of record provides 
plausible evidence that the Veteran's disability picture due 
to his service-connected low back disability is productive of 
an exceptional or unusual disability picture with related 
factors as marked interference with employment as the record 
suggests, the RO should consider whether the appellant's 
claim should be submitted to the Director of Compensation and 
Pension for a determination as to whether an extra-schedular 
rating is warranted for any period of time relevant to this 
appeal.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The AMC/RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA 
decision, as well as copies of all of the 
medical records upon which any decision 
concerning the appellant's claim for 
benefits was based.  All of these records 
are to be associated with the claims 
file.

2.  The AMC/RO should contact the Veteran 
to obtain the names and addresses of all 
medical care providers, private or 
government, who have treated him for his 
low back disability since 2007.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured.

3.  The AMC/RO should also inform the 
Veteran that he may submit a medical 
statement from his doctor indication the 
total duration of any incapacitating 
episodes due to his low back disorder in 
any 12 month period between 2002 and 
2008. (An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.)

4.  The AMC/RO should also request that 
the Veteran submit attendance 
documentation from the United States 
Postal Service documenting the duration 
and reasons for leave taken by the 
Veteran or absences from work between 
2002 and 2008.  Information should also 
be requested regarding the circumstances 
surrounding the termination of the 
Veteran's employment in February 2008.  

5.  After all appropriate development has 
been accomplished, the AMC/RO should 
consider whether the Veteran's claim 
should be submitted to the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
extraschedular consideration in the 
manner prescribed in 38 C.F.R. § 3.321.

6.  After all of the above has been 
accomplished, the AMC/RO should again 
review the record, including any newly 
acquired evidence, and readjudicate the 
issue on appeal.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories, statutes, regulations and 
Diagnostic Codes (past and current), as 
well as 38 C.F.R. § 4.40, 4.45 and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
and Hart v. Mansfield, 21 Vet. App. 505 
(2007).

7.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations (past and present) 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
notified.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


